Citation Nr: 1002892	
Decision Date: 01/20/10    Archive Date: 02/01/10

DOCKET NO.  07-11 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for pulmonary disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel







INTRODUCTION

The Veteran had active military service from October 1965 to 
January 1968.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision by the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  By way of the February 2007 decision, 
the RO denied service connection for pulmonary disease.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  During service the Veteran was diagnosed with suspected 
melioidosis involving the right lung and it was noted as 
cured. 

3.  Chronic pulmonary disease was not shown during service, 
at separation, or within a year after service, and there is 
no medical evidence of record of a current diagnosis of any 
disability associated with pulmonary disease. 


CONCLUSION OF LAW

The Veteran does not have pulmonary disease that is due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304(f), 3.307, 3.309 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record that is necessary 
to substantiate the claim.  The Veteran should be informed as 
to what portion of the information and evidence VA will seek 
to provide, and what portion of such the claimant is expected 
to provide.  This notice must be provided prior to an initial 
unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

Here, legally adequate notice was provided to the Veteran in 
a November 2006 correspondence.  This letter detailed the 
elements of a service connection claim, described the 
evidence and information necessary to substantiate the claim, 
and set forth the respective responsibilities of VA and the 
Veteran in obtaining such.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (hereinafter 
Court) held that, upon receipt of an application for service 
connection, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) also 
require notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the RO informed the 
Veteran of the disability rating and effective dates in the 
November 2006 letter and a June 2007 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished with respect to the issue decided here, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
The RO has obtained service treatment records and VA 
treatment records.  The Board notes that under 38 C.F.R. 
§ 3.159(c)(4), in a claim for disability compensation, VA 
will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  A medical 
examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but:  (A) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (B) establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  See 
66 Fed. Reg. 45,631 (Aug. 29, 2001).  However, in the present 
case an examination is not required since the evidence of 
records fails to suggest that the Veteran has a diagnosis of 
pulmonary disease that is related to the Veteran's period of 
military service. 38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 
5107;  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a).

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional outstanding evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  
Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

No further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Under these circumstances, the Board finds that the Veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim on appeal.  


II. Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge from service when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for pulmonary disease.  A careful 
review of the Veteran's service treatment records revealed no 
evidence or diagnosis of a chronic pulmonary disease during 
service.  The Veteran's service treatment records revealed 
that he was hospitalized in March 1967.  The hospital records 
showed that in mid-February he had a bothersome cough and 
pleuritis of the right-mid antierior chest with pain.  Chest 
films showed a diffused, right mid-chest infiltration with 
what appeared to be a large cavity lesion.  He had no 
treatment and no definitive diagnosis was made.  During the 
Veteran's March 1967 hospitalization he was diagnosed with 
melioidosis, involving the right lung.  The records noted 
that this condition was suspected but not proven.  It was 
noted that the complaints were treated and cured.  He was 
also diagnosed with hookworms that was treated and cured.  
The file contains no subsequent records showing inservice 
complaints or findings relating to the lungs.  The Veteran's 
November 1967 discharge examination evaluated the Veteran's 
lungs and chest were evaluated as "normal."  While the 
Veteran was treated for a problem involving the lungs in 
February and March 1967, all records on file indicate that 
this problem resolved without residual disability.  Chronic 
problems with the lungs were not shown during service or at 
separation.  

In order for service connection to be granted, the evidence 
must establish, among other things that the claimant 
currently has the disability for which service connection is 
claimed.  See, e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998), cert. denied, 526 U.S. 1144 (1999); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  Here, however, a 
careful review of the Veteran's VA treatment records does not 
reveal any diagnosis of pulmonary disease, or any lung 
disorder.  Congress specifically limits entitlement to 
service-connected disease or injury where such cases have 
resulted in a disability and in the absence of a proof of 
present disability there can be no claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The term 
"disability" as used for VA purposes refers to impairment 
of earning capacity due to disease, injury, or defect, rather 
than the disease, injury, or defect itself.  Allen v. Brown, 
7 Vet. App. 439, 448 (1995).  

As noted above, the Veteran's service treatment records only 
show one diagnosis involving the lung.  These records 
indicate that the suspected condition was cured.  There is no 
indication from subsequent service records or the separation 
examination that the inservice problem involving the lung 
left him with any residual disability.  To the contrary, the 
separation examination showed that his chest and lungs were 
evaluated as normal.  Since separation, there has been no 
showing of a diagnosis of or treatment for a disability 
involving the lungs.  The Board finds that for service 
connection to be warranted, there must be a current 
disability resulting from an inservice condition or injury.  
See Degmetich v. Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1993).  Existence of current 
disability must be shown by competent medical evidence.  
Degmetich v. Brown, 104 F.3d 1328 (1997).  "Current 
disability" means a disability shown by competent medical 
evidence to exist at the time of the award of service 
connection.  Chelte v. Brown, 10 Vet. App. 268 (1997).   
Here, there is no evidence of a current disability.

Without evidence of an in-service diagnosis of a chronic 
condition or evidence of a current disability that might be 
related to the single instance of treatment for a lung 
problem during service, service connection for pulmonary 
disease must be denied. 

In summary, while there is evidence of suspected melioidosis 
during service, the condition was reported as cured during 
service.  At separation, the Veteran's lungs were evaluated 
as normal.  The file contains no medical evidence showing 
complaints or findings indicative of a lung disorder since 
service.  More importantly, the file contains no medical 
evidence supporting a finding that the Veteran has a current 
lung disability.  There is no evidence of a current diagnosis 
of pulmonary disease or any lung disease.  Service connection 
cannot be granted if the claimed condition is not present.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER
 
Service connection for pulmonary disease is denied.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


